Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20050158590).
	Regarding Claims 1 and 4, Li teaches a method for depositing a coating on an aerospace component (abstract).  In one embodiment, Li teaches exposing an aerospace component sequentially to a first precursor and a first reactant to form a first deposited layer on a surface of the aerospace component by a first atomic layer deposition (ALD) process at a temperature of 100-500 degrees Celsius ([0046]), the aerospace component comprising nickel and aluminum ([0032]), wherein the first deposited layer forms a protective coating on the aerospace component, and wherein the protective coating protects the aerospace component from corrosion and oxidation and decreases a rate of depletion of aluminum from the aerospace component ([0002-0012]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the conditions of Li to be any of the conditions taught in the reference, including those within the claimed range, because Li teaches they are all suitable for use with the invention and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Li at any of the conditions taught in the reference.

Claims 2-3, 5-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20050158590) as applied to claims 1 and 4 above, and further in view of Roeder (US 2016/0181627).
Regarding Claim 2, Li does not explicitly teach annealing and oxidizing the layer to convert it into crystalline form; however, Roeder teaches ALD barrier coatings for alloys exposed to high temperature corrosive environments such as turbine blades ([0010]). Roeder teaches crystallinity is preferred and post-deposition annealing in an oxygen containing atmosphere to promote crystallinity of the ALD deposited film ([0028]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Li to include an annealing process, as taught in Roeder, in order to achieve a desirable crystalline phase barrier layer.
	Regarding Claim 3, Roeder teaches annealing at 850C ([0036]).
	Regarding Claim 5, 8, and 17, Li teaches sequentially repeating the deposition cycles to create a desirable layer thickness ([0046]).  Li teaches different metal precursors may be used at any time to form new tow or more different alternating coatings ([0046]).  Li further teaches mixed precursors may be used to form atomically mixed alloys of different elements ([0046]).  Li does not explicitly teach annealing and oxidizing as claimed; however, Roeder teaches multiple layer ALD barrier coatings for alloys exposed to high temperature corrosive environments such as turbine blades ([0010]). Roeder teaches crystallinity is preferred and post-deposition annealing in an oxygen containing atmosphere to promote crystallinity of the ALD deposited film ([0028]).  Roeder further teaches anneal may be used to interdiffuse layers to produce a desired overall mixture ([0025]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Li to include an annealing process, as taught in Roeder, in order to achieve a desirable intermixed and crystalline phase barrier layer.  
	Regarding Claims 6-7, 9, and 18-19, Li teaches suitable layers being alumina, chromia, hafnia, and alloys and compounds thereof ([0034]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the layers of the combined references to be any of .

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20050158590) and Roeder (US 2016/0181627) as applied to claims 2-3, 5-9, and 17-19 above, and further in view of Peeters (GB 2455993).
	Regarding Claim 10, The combined references do not teach depositing a layer by a chemical vapor deposition (CVD) process; however, Peeters teaches articles coated for corrosion resistance (pg. 4 ln. 18-23) by multiple layers are applied by both ALD and CVD/PVD processes (pg. 17 ln. 26-col. 18 ln. 4).  Peeters teaches both ALD and CVD layer materials can be alumina (pg. 19 ln. 20-23, pg. 20 ln. 1-4).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include CVD applied layers, for the benefit of improved hardness, resistance to wear, and low coefficient of friction (Peeters, pg. 4 ln. 6-23).
	Regarding Claims 11-14, Li teaches sequentially repeating the deposition cycles to create a desirable layer thickness ([0046]).  Li teaches different metal precursors may be used at any time to form new tow or more different alternating coatings ([0046]).  Li further teaches mixed precursors may be used to form atomically mixed alloys of different elements ([0046]).  Li teaches suitable inorganic layers being alumina, chromia, hafnia, and alloys and compounds thereof ([0034]).  Li does not explicitly teach converting and coalescing as claimed; however, Roeder teaches multiple layer ALD barrier coatings for alloys exposed to high temperature corrosive environments such as turbine blades ([0010]). Roeder teaches crystallinity is preferred and post-deposition annealing in an oxygen containing atmosphere to promote crystallinity of the ALD deposited film ([0028]).  Roeder further teaches anneal may be used to interdiffuse layers to produce a desired overall mixture ([0025]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method .

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20050158590), Roeder (US 2016/0181627), and Peeters (GB 2455993) as applied to claims 10-14 above, and further in view of Vakil (US 6495271).
	Regarding Claim 15, The combined references are silent as to the CVD conditions for deposition of an alumina layer; however, Vakil teaches an aluminum oxide layer deposited by CVD at temperatures in the range of 250-500C (col. 4 ln. 3-20).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of the combined references to include CVD conditions, as taught in Vakil, because Vakil teaches they are suitable CVD conditions for formation of an aluminum oxide layer and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with conditions as taught in Vakil.
	Regarding Claim 16, Li teaches aluminide bond coatings ([0032]). The combined references do not explicitly teach a method as claimed wherein the aluminum oxide region is formed by annealing the first deposited layer at a temperature between about 500 degrees Celsius to about 1100 degrees Celsius for a time period of about 1 hour to about 15 hours; however, Vakil teaches after CVD deposition of the aluminum oxide layer performing a heat treatment at temperatures preferably between 1000 and 1100 for 1 to 3 hours to crystallize the aluminum oxide layer.  Vakil also teaches during heat treatment oxidation occurs through the cracks in the aluminum oxide layer to form alumina therein (col. 4 ln. 30-ocl. 6 ln. 14).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the 
	Regarding Claim 20, Li teaches suitable inorganic layers being alumina, chromia, hafnia, and alloys and compounds thereof ([0034]). Peeters and Vakil teach an aluminum oxide layer as discussed above. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the layers of the combined references to be any of the taught materials of the combined references, including the claimed materials, because the references teach they are all suitable for use with the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 16-21, and 25 of U.S. Patent No. 10633740 (‘740) in view of Li (US 20050158590). The claims of ‘740 anticipate the limitations of the pending claims.  The claims of ‘740 do not teach temperatures for the ALD process; however, these are obvious in view of the teachings of Li as discussed above.  Further, the claimed properties are inherent to the product.
Claims 1, 4, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 16, and 18 of copending Application No. 16542968 (‘968) in view of Li (US 20050158590). The claims of ‘968 anticipate the limitations of the pending claims.  The claims of ‘968 do not teach temperatures for the ALD process or the claimed aluminum material of the substrate; however, these are obvious in view of the teachings of Li as discussed above.  Further, the claimed properties are inherent to the product.
This is a provisional nonstatutory double patenting rejection.
s 1-4, 10, 17-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, and 18-20 of copending Application No. 16670555 (‘555) in view of Li (US 20050158590). The claims of ‘555 anticipate the limitations of the pending claims.  The claims of ‘555 do not teach temperatures for the ALD process; however, these are obvious in view of the teachings of Li as discussed above.  Further, the claimed properties are inherent to the product.
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 12 of copending Application No. 16921577 (‘577) in view of Li (US 20050158590). The claims of ‘577 anticipate the limitations of the pending claims.  The claims of ‘577 do not teach temperatures for the ALD process or the claimed aluminum material of the substrate; however, these are obvious in view of the teachings of Li as discussed above.  Further, the claimed properties are inherent to the product.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15, 17 of U.S. Patent No. 16356700 in view of Li (US 20050158590). The claims of ‘577 anticipate the limitations of the pending claims.  The claims of ‘577 do not teach temperatures for the ALD process or the claimed aluminum material of the substrate; however, these are obvious in view of the teachings of Li as discussed above.  Further, the claimed properties are inherent to the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712